     Case: 1:15-cv-09125 Document #: 55 Filed: 01/18/19 Page 1 of 1 PageID #:310

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Shaun Fauley
                                   Plaintiff,
v.                                                     Case No.: 1:15−cv−09125
                                                       Honorable John J. Tharp Jr.
Virbac Corporation, et al.
                                   Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, January 18, 2019:


         MINUTE entry before the Honorable John J. Tharp, Jr: Upon receipt of the parties'
joint stipulation of dismissal of Fauley's individual claims against Virbac Corporation,
Virbac, Inc., and Virbac AH, Inc. with prejudice [54] pursuant to Fed. R. Civ. P.
41(a)(1)(A)(ii), all scheduled hearings and deadlines are stricken and any pending motions
are denied as moot. The dismissal of putative class members claims is without prejudice.
Civil case terminated. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
